United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               February 27, 2004

                     _______________________            Charles R. Fulbruge III
                                                                Clerk
                         Summary Calendar
                           No. 03-20820
                     _______________________

                            JOHN PAGE,
                                               Plaintiff-Appellant,

                              versus

                 ANTHONY J. PRINCIPI, SECRETARY,
                 DEPARTMENT OF VETERANS AFFAIRS,

                                               Defendant-Appellee.



           Appeal from the United States District Court
                for the Southern District of Texas
                            02-CV-1010


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          Plaintiff John Page sued the Department of Veterans

Affairs (“VA”) under Title VII arguing that he was discriminated

against on the basis of his age and in retaliation for engaging in

protected conduct.   The district court referred Page’s action to

Magistrate Judge Nancy K. Johnson.       The VA moved for summary

judgment on April 10, 2003 and Page filed a reply to the VA’s

motion.   On July 7, the magistrate judge issued a comprehensive



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
19-page Memorandum and Recommendation proposing that the district

court grant the VA’s motion for summary judgment on all grounds.

Page filed objections to the magistrate judge’s recommendation and

on July 23, the district court adopted the magistrate judge’s

recommendation in full.    Page now appeals.

          After   having   carefully   reviewed   the   briefs,   record

excerpts and relevant portions of the record itself, we agree with

the district court that the magistrate judge’s recommendation

properly addresses the legal and factual issues raised by Page.

For the reasons stated by the magistrate judge and adopted by the

district court, we affirm the decision of the district court

granting summary judgment in favor the VA.

          The judgment of the district court is AFFIRMED.




                                  2